Smith, J.
(concurring specially) : I concur in the decision of this case. I dissent from the definition of the word “benevolent,” as given in the opinion. “Benevolent” and “charitable” are sometimes used synonymously, but are not usually so used. Charitable institutions are usually spoken of as benevolent and charitable, for whatever is charitable is necessarily benevolent. But an act or an institution may be benevolent without being charitable. “A charity is a gift to promote the welfare of others.” (Phila., Appellant, v. Masonic Home, 160 Pa. St. 572, syllabus; Masonic Home v. Sedgwick County, post.) Webster’s New International Dictionary contains this denition of charity: “Whatever is bestowed gratuitously on the needy or suffering for their relief; alms.” As distinguished from benevolent, while as before said it is often used synonymously, charitable relates to the gratuitous giving of material benefits to the needy, sick or unfortunate. Benevolent, when not used in the sense of charitable, and as distinguished from charitable, pertains more to the immaterial. It is altruistic; it pertains to the general improvement and uplift of an individual, a class, or the general public. As to the definition of “benevolent,” see the following: Chamberlain v. Stearns, 111 Mass. 267; Adye v. Smith, 44 Conn. 60; Norris v. Thomson’s Executors, 19 N. J. Eq. 307; Suter v. Hilliard, 132 Mass. 412; St. Joseph’s Hospital Association v. Ashland County and others, 96 Wis. 636.
As I construe the constitution and the statute, the words “benevolent and charitable” are used in the disjunctive instead of the conjunctive. If in the constitutional provision the different purposes for which property might be exclusively used and be exempt are specified conjunctively, then the comma following each designation prior to “benevolent” is used-to avoid the *809repetition of the conjunction “and.” But it is evident that it was not the intention of the makers of the constitution or of the statute to require that a piece of property should be used exclusively for all of the purposes recited, and that such purposes are recited disjunctively — that is, any one of the exclusive purposes, recited is sufficient to require the exemption. If so, then “and” between “benevolent” and “charitable” should also be understood as disjunctive, and not as conjunctive. Otherwise, the disjunctive “or” should be used before “benevolent,” as “or benevolent and charitable.”
1 do not believe that we should convict the framers of the constitution of using a word therein which gives no added meaning to the instrument, and I believe that it was the intention to provide, and that a fair construction of the provision is, that property used exclusively, directly and immediately for benevolent purposes is exempt from taxation, as well as property used exclusively for charitable purposes.
Mason, J., not sitting.